PER CURIAM.
AFFIRMED. See Cannon v. State, 92 So.3d 292, 294 (Fla. 1st DCA 2012) (holding Florida Rule of Criminal Procedure 3.172(g) “only applies prior to sentencing” and that Cox v. State, 35 So.3d 47 (Fla. 1st DCA 2010), “does not stand for the proposition that a defendant has a unilateral right to withdraw from a plea years after he has been sentenced in accordance with that plea, if the trial court failed to formally accept it”); Campbell v. State, 75 So.3d 757, 759 (Fla. 2d DCA 2011) (holding “rule 3.172(g) only applies prior to sentencing”).
BENTON, C.J., THOMAS, and ROWE, JJ., concur.